Title: Address of Welcome of the Virginia Senate, 8 December 1789
From: Virginia Senate
To: Jefferson, Thomas



Sir

As your merits led to your appointment of Minister Plenipotentiary  to one of the first Courts in Europe, under the late American Congress, so the Senate of Virginia, impressed with a high sense of them, are induced to congratulate you on your return into the bosom of your native Country. Their satisfaction would have been increased by this circumstance, if they could have hoped for the Aid of your Counsel in the particular exertions for the good of this Commonwealth; and they have no other gratification in the loss of you, than that their Brethren in the Union will participate of your abilities and virtues, and that you are again called to fill a Post in which you may be engaged in a manner suitable to your talents, and do honor to the Country in which you were born and bred.
